Title: From Thomas Jefferson to Charles Thomson, 1 May 1788
From: Jefferson, Thomas
To: Thomson, Charles


          
            
              Dear Sir
            
            Paris May 1.
          
          The bearer hereof Monsieur le Chevalier de Saint-Trys is strongly recommended to me by Monsieur de Meusnier author of the part of the new Encyclopedie which relates to Economie—politique et diplomatique, of which I sent a copy to Congress. I  am sufficiently assured of his worth to take the liberty of recommending him to your notice, and civilities, which will be greatly gratifying to him, as an introduction to you particularly was asked by M. de Meusnier and himself. A further inducement is to multiply occasions of repeating to you assurances of the sincere esteem & respect with which I am Dear Sir Your friend & servant,
          
            Th: Jefferson
          
        